Bigelow, C. J.
This appeal is not rightly here. The only question presented by the statement of facts arises on a plea in abatement. By the Gen. Sts. c. 114, § 10, and c. 115, § 7, the decision of a single justice is final on all questions raised by a plea in abatement, and no appeal lies to this court. In this particular, the General Statutes have not changed the law as established by St. 1840, c. 87, § 5 ; but have only provided *121that motions to dismiss for defect of form in process shall stand on the same footing with pleas in abatement, and be finally determined by a justice of the court, without any right to appeal from or allege exceptions to his decision. Willard v. Stone, 13 Gray, 475. Appeal dismissed.